                 Case 20-10746-LSS               Doc 106        Filed 04/17/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    RUDY’S BARBERSHOP HOLDINGS, LLC,                               Case No. 20-10746 (LSS)
    et al. 1
                                                                   (Jointly Administered)
                          Debtors.
                                                                   Related Docket Nos. 12 and 103


                          NOTICE OF AUCTION AND SALE OF ASSETS

PLEASE TAKE NOTICE REGARDING THE FOLLOWING:
       1.       On April 2, 2020, Rudy’s Barbershop Holdings, LLC, and its affiliates, as debtors
and debtors-in-possession (the “Debtors”) each filed a voluntary petition for relief pursuant to
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Court”).

       2.     The Debtors have entered an Asset Purchase Agreement (the “Stalking Horse
APA”) with RBS Salon Holdings, Inc. (the “Stalking Horse Bidder”), by which the Stalking
Horse Bidder or a designee of the Stalking Horse Bidder, as permitted pursuant to the Stalking
Horse APA, will acquire all or substantially all of the Debtors’ assets (the “Assets”).

        3.     On April 2, 2020, in connection with a proposed sale of the Assets pursuant to
section 363 of the Bankruptcy Code (the “Sale”) to the successful bidder (the “Successful
Bidder”) at an auction (the “Auction”), the Debtors filed a motion (the “Motion”), 2 seeking,
among other things, (i) entry of an order approving the bidding procedures (the “Bidding
Procedures”) governing the solicitation of higher or better Bids; (ii) establishing procedures for
the assumption or assignment and assumption of executory contracts; (iii) scheduling a Sale
Hearing; and (iv) granting related relief.

        4.      By order, dated April 17, 2020 (Docket No. 103) (the “Bidding Procedures
Order”), the Bankruptcy Court approved the Bidding Procedures that govern the sale of, or other
transaction to acquire, the Assets by the highest and best bidder. Pursuant to the Bidding
Procedures Order, if one or more Qualified Bids are received before the Bid Deadline (as defined
below), the Debtors will conduct the Auction among such Qualified Bidders to determine the
highest or otherwise best Qualified Bid, beginning on May 7, 2020, at 10:00 a.m. (Eastern) at

1
         The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i)
         Rudy’s Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland,
         LLC (7237); (iv) Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New
         York, LLC (7034). The Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle,
         Washington 98122.
2
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
         Motion.
              Case 20-10746-LSS         Doc 106      Filed 04/17/20    Page 2 of 3




the offices of Chipman, Brown, Cicero & Cole, LLP, Hercules Plaza, 1313 North Market Street,
Suite 5400, Wilmington, Delaware 19801, but to be held by telephone, or such other means,
including videoconference that the Debtors may choose, or such other place and time as the
Debtors shall notify all bidders that have submitted Qualified Bids (including the Stalking Horse
Bidder) and any official committee appointed in the Debtors’ Chapter 11 Cases and its counsel.

        5.     Only Qualified Bidders that have submitted Qualified Bids by May 5, 2020, at
5:00 p.m. (Eastern) (the “Bid Deadline”) are eligible to participate in the Auction, subject to
the terms of the Bidding Procedures and other limitations as may reasonably be imposed by the
Debtors. All Qualified Bids, with the exception of the Stalking Horse Bid, must be accompanied
with a deposit in an amount equal to ten percent (10%) of the total cash consideration provided
under the proposed Transaction Agreement.

        6.      Qualified Bidders participating in the Auction must appear by telephone or by
such other means as the Debtors may approve in their sole discretion. Duly authorized
representatives of such Qualified Bidders may also participate in the Auction by such means.
Only the Debtors, the Auction Bidders, the Consultation Parties, and all creditors of the Debtors,
together with the professional advisors to each of the foregoing parties, may attend the Auction,
also by telephone, videoconference, or by such other means as the Debtors may approve in their
sole discretion. Only Qualified Bidders (including the Stalking Horse Bidder) will be entitled to
make any Bids at the Auction. For the avoidance of doubt, the Consultation Parties may attend
the Auction without sending prior written notice of their intention to do so.

       7.      If the Debtors do not receive a Qualified Bid (other than that of the Stalking
Horse Bidder), the Debtors will not conduct an Auction and shall designate the Stalking Horse
Bidder as the Successful Bidder.

        8.      A hearing to consider approval of the Successful Bid (or to approve the Stalking
Horse APA, as applicable, if no Auction is held) (the “Sale Hearing”) is proposed to take place
on May 11, 2020, at 10:00 a.m. (Eastern), at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, Wilmington, Delaware 19801. At the Sale Hearing,
the Debtors will present such Successful Bid to the Court for approval.

         9.     Objections, if any, to the Motion and the sale of the Assets to the Successful
Bidder, must be filed with the Court and served upon counsel to the Debtors and counsel to the
Successful Bidder so as to be actually received by May 4, 2020, at 4:00 p.m. (Eastern). If a
Successful Bidder that is not the Stalking Horse Bidder prevails at the Auction, then the deadline
to object to solely with respect to the conduct of the Auction, any changes to the revised APA, or
the adequate assurance of future performance from the Successful Bidder, shall be extended to
May 8, 2020, at 4:00 p.m. (Eastern); provided, however, that the deadline to object to matters
unrelated to the identity of the Successful Bidder or conduct of the Auction shall not be
extended. In each case, all objections must: (a) be in writing; (b) conform to the applicable
provisions of the Bankruptcy Rules, the Local Rules, and any orders of the Court; (c) state with
particularity the legal and factual bases for the objection and the specific grounds therefor; and
(d) be filed with the Court no later than the applicable objection deadline and served on (i)
proposed counsel to the Debtors and (ii) counsel to the Stalking Horse Bidder. Any party who
fails to timely file an objection to entry of the Sale Order (i) shall be forever barred from
                                               -2-
              Case 20-10746-LSS         Doc 106       Filed 04/17/20    Page 3 of 3




objecting thereto, (ii) shall be deemed to consent to the sale of the Assets as approved by
any Sale Order, and (iii) shall be deemed to “consent” for purposes of Section 363(f)(2) of
the Bankruptcy Code.

        10.     This notice is subject to the fuller terms and conditions of the Motion, the Bidding
Procedures, and the Bidding Procedures Order. In the event of any conflict, the Bidding
Procedures Order shall control, and the Debtors encourage parties in interest to review such
documents in their entirety. Parties interested in receiving more information regarding the Sale
and/or copies of any related document, including the Motion, or the Bidding Procedures Order,
may make a written request to proposed counsel for the Debtors, Chipman, Brown, Cicero &
Cole, LLP, Hercules Plaza 1313 North Market Street, Suite 5400, Wilmington, Delaware 19801
(Attn. William E. Chipman, Jr., Mark L. Desgrosseilliers, and Mark D. Olivere). In addition,
copies of the Motion, the Bidding Procedures Order, and this notice can be found (i) at
http://www.cases.stretto.com/Rudys (free of charge); and (ii) through PACER on the Court’s
website, https://ecf.deb.uscourts.gov (registration required), and are on file with the Clerk of the
Court, 824 N. Market Street, Wilmington, Delaware 19801.

Dated: April 17, 2020                         CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                              /s/ William E. Chipman, Jr.
                                              William E. Chipman, Jr. (No. 3818)
                                              Mark L. Desgrosseilliers (No. 4083)
                                              Mark D. Olivere (No. 4291)
                                              Hercules Plaza
                                              1313 North Market Street, Suite 5400
                                              Wilmington, Delaware 19801
                                              Telephone:     (302) 295-0191
                                              Facsimile:     (302) 295-0199
                                              Email:         chipman@chipmanbrown.com
                                                             degross@chipmanbrown.com
                                                             olivere@chipmanbrown.com

                                              Proposed Counsel for Debtors and Debtors-in-
                                              Possession




                                                -3-
